Citation Nr: 0211737	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  92-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of burns from 
poison gas exposure, claimed as scars on the right forearm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
February 1946.  

This appeal arises from a November 1991 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for residuals of exposure to poison gas, to include scars on 
the right forearm.  The veteran appealed this determination.

The Board of Veterans' Appeals (Board) previously remanded 
this case in October 1992, April 1996, November 1996, January 
1997, and December 2000 for development of the evidence.  The 
case has now returned for appellate consideration.  

In a letter of February 1975 and again at his hearing on 
appeal in July 1996, the veteran raised informal claims for 
entitlement to service connection for a nervous disorder.  
The Board finds that this issue is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issue on appeal.  Therefore, this matter is referred 
to the RO for the appropriate action.  See 38 C.F.R. § 3.155 
(2001).


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  Three small five to eight millimeter (mm.) atrophic 
hyperpigmented scars on the volar aspect of the veteran's 
right forearm are as likely as not the result of a toxic 
chemical/gas sensitivity test conducted during the veteran's 
military service.


CONCLUSION OF LAW

Three small atrophic hyperpigmented scars on the volar aspect 
of the right forearm were incurred as a result of the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.316 
(2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given comprehensive physical examinations at 
the time of his entrance into active service in September 
1941 and his skin was reported to be normal.  However, this 
examination report notes nine different scars about the 
veteran's body.  There was no indication of any scars on his 
right forearm.  A physical examination for flight status was 
given to the veteran in February 1943.  The only defect noted 
in regard to the veteran's skin was a cystic tumor behind the 
right ear.  An August 1945 physical examination found the 
veteran's skin to be normal.  No exposure to poison gas or 
treatment for resultant burns is noted in the service medical 
records.  Hiss separation examination of February 1946 
revealed normal skin, and it was noted that there were no 
defects that would disqualify him from continued service.  
The service medical records indicate that the veteran was 
stationed at the U. S. Naval Training School, Navy Pier, 
Chicago, Illinois during 1942.

In December 1974, the veteran filed a claim for entitlement 
to service connection for hives that had broken out over 100% 
of his body.  Private treatment records from 1974 indicate a 
diagnosis of urticaria.  These records note a specialist's 
opinion that was inconclusive about the etiology of this 
disorder and allergy testing was negative.  In a letter of 
February 1975, the veteran claimed that his physicians had 
provided a diagnosis of acute neurotic edema.  He alleged 
that he had suffered with a nervous condition since his 
active service.

The veteran filed a claim for service connection for 
residuals of poison gas exposure in May 1991.  He claimed 
that sometime between December 1941 and July 1942, while 
stationed at the Navy Pier in Chicago, Illinois, drops of gas 
had been placed on his right forearm that had resulted in 
three burns.  The veteran asserted that these burns had been 
treated but had left three indented scars on his right 
forearm.  Attached to the veteran's claim was a news article 
that discussed military testing on servicemembers with 
mustard and Lewisite gas during World War II.  In subsequent 
letters, the veteran noted the name of a fellow servicemember 
that had gone through this chemical testing with him, but 
indicated that this person was killed during World War II.

Private treatment records from the late 1980's and early 
1990's do not indicate any treatment or findings regarding 
scars on the veteran's right forearm.

The veteran was afforded a VA skin examination in January 
1993.  On examination, there were three vaguely circular 
areas of slightly changed pigmentation on the palmer aspect 
of the right forearm near the elbow.  These areas measured 
approximately one centimeter (cm.) to one and a half cm. in 
diameter.  These three areas were the only skin abnormalities 
identified by the veteran as being the result of military 
testing.  The diagnosis was chemical burn, right forearm, now 
healed.

A VA dermatology consultation was prepared in late January 
1993.  This examination noted three atrophic scars on the 
right volar arm that measured five to eight mm.  The 
assessment was scars of questionable etiology.  A color 
photograph of the veteran's right forearm reflects three 
barely discernable circular scars near his elbow.

The Department of the Navy responded to VA inquiries in a 
letter of April 1995.  It was indicated that military records 
for the Navy Pier in Chicago, Illinois dated prior to 
December 1942 were no longer available through their 
department.  The National Personnel Records Center (NPRC) 
responded in July 1995 that a review of the veteran's 
military personnel records failed to produce any entry 
regarding exposure to toxic gas or chemicals.

At his hearing on appeal in July 1996, the veteran testified 
that he had been transferred to the Navy Pier in Chicago, 
Illinois in December 1941 for training.  He alleged that soon 
after his arrival he was taken with a small group of other 
trainees and told he was to be tested and that this test was 
to be kept confidential.  Three chemical drops were placed on 
his right forearm.  The veteran testified that two to three 
days later, the places on his right forearm began to flare up 
and he went on sick call.  He claimed he was seen twice on 
sick call for this problem while stationed at the Navy Pier.  
The veteran acknowledged that eventually these places healed.  
He asserted that his VA examiner had told him that anyone 
that could not tell that the scars on his right forearm were 
the result of mustard gas burns did not have any business 
conducting examinations.  The veteran asserted that the 
chemical drops had resulted in three scars and denied any 
other problems resulting from this testing.

In a letter of April 1997, the Department of the Navy 
informed VA that it had been unable to locate any 
documentation on the use of poison gas at the Navy Pier in 
Chicago at the beginning of World War II.  The National 
Archives in Washington, D.C., responded in July 1997 that it 
only had fragmentary records of the training unit the veteran 
was involved with at the Navy Pier.  These records did not 
indicate any testing involving poison gas.  There was no 
evidence of such testing in the records of the Bureau of 
Aeronautics or the Bureau of Medicine and Surgery.  The 
National Archives for the Great Lakes Region responded in 
August 1997 that its "finding aid" for Naval records failed 
to indicate any record of poison gas testing involving units 
at the Navy Pier.

Another VA skin examination was given the veteran in April 
2001.  This examination found three hyperpigmented flat scars 
on the volar aspect of the right mid-forearm that measured 
five to eight mm.  The diagnoses were a remote history of 
exposure to poison gas or chemical liquid and three small 
five to eight mm. atrophic hyperpigmented scars on the volar 
aspect of the right forearm that are now asymptomatic.  Color 
photographs taken during the examination show three small 
round scars on the inside of the right forearm.  

A response from the Department of Defense's Defense Manpower 
Data Center (DMDC) dated in April 2002 indicates that the 
veteran's name did not appear on a database of those persons 
who may have been exposed to toxic gases during World War II.  
It was further noted that mustard gas testing had not been 
performed at the Navy Pier.  However, the DMDC did note that 
based on the veteran's description he may have participated 
in routine chemical warfare defense training.  Because this 
training was considered routine, there was no documentation 
kept on it.  The DMDC noted that one routine test was the 
Mustard Sensitivity Test.  During this test, one to three 
drops of liquid mustard gas would be placed on a trainee's 
arm.  One site would be decontaminated immediately, another 
would have been placed on a spot where there was protective 
ointment, and another on bare skin.  Usually, a fluid-filled 
blister formed the next day on the unprotected spot.  The 
purpose of this test was to identify personnel with a very 
high sensitivity to mustard gas, demonstrate the 
effectiveness of standard-issue protective ointment, show 
that blister agents provided effective decontamination, and 
acquaint personnel with the serious threat posed by mustard 
gas.  The DMDC specifically noted that this type of testing 
did not involve full body exposure to mustard gas.


II.  Analysis

As an initial matter, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5103A; 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
VA also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in its statement 
of the case (SOC) issued in March 1992.  It is recognized by 
the Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000; 
nevertheless, all records identified by the appellant have 
been either secured, are no longer available, or are not 
pertinent to the claim decided in this decision.  VA has 
sought confirmation or records of the veteran's claimed 
exposure to toxic chemicals during military service from the 
NPRC, the National Archives, the Department of the Navy, the 
Marine Corp, and the Department of Defense.  Finally, the 
veteran has been provided the opportunity to present 
testimony before VA and he has also been afforded multiple VA 
medical examinations.  These examinations and opinions are 
fully adequate for rating purposes.  Therefore, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further VA development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001).

VA has complied with notification requirements of 38 U.S.C.A. 
§ 5103A(b)(2).  This was specifically addressed in the RO's 
letter of March 2001.  The RO's letter informed the veteran 
of the actions he must take and the type of evidence required 
in order to establish his claim.  He was also informed of the 
actions VA would complete in regards to his claim.  The RO 
specifically notified the veteran of the evidence that it had 
considered in the March 1992 SOC and subsequent supplemental 
statements of the case (SSOC).  Thus, the requirements of 
38 U.S.C.A. § 5103A have been met.  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the claim in this case.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Exposure to vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together 
with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute nonlymphocytic 
leukemia.

38 C.F.R. § 3.316(a)

Service connection will not be established under 38 C.F.R. 
§ 3.316(a) if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrance or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrance or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The veteran's representative contended during the hearing of 
July 1996 that 38 U.S.C.A. § 1154(b) should be considered in 
adjudicating this case.  However, the veteran's own testimony 
clearly indicates that his alleged exposure to mustard gas 
was not in a combat zone or while he was directly engaged 
with the enemy.  He has been clear that this exposure took 
place in the continental United States during military 
training in 1941 and 1942.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable to the current 
claim.

The veteran's own lay evidence does not indicate that he had 
any full body exposure to mustard gas or any other toxic 
chemical/gas during his military service.  His service 
medical records also do not indicate that he had any exposure 
to a toxic chemical or gas nor is such exposure otherwise 
shown.  Additionally, an exhaustive search of the records in 
the possession of multiple government agencies that would 
confirm any full body exposure has been negative.  Based on 
these facts, the Board finds that the provisions of 
presumptive service connection at 38 C.F.R. § 3.316 are not 
for application in the current case.

The veteran has provided lay evidence, in the form of his own 
statements of exposure to three drops of toxic chemical on 
his right forearm, which soon became inflamed and produced 
pus, and that upon healing these sites developed scars.  The 
veteran is competent to state his observations and that he 
developed scars in the area where the drops were placed.  

In April 2002, the DMDC provided evidence that described 
mustard sensitivity testing, consistent with the veteran's 
description of chemical testing done on his right forearm in 
1941, and that the sites would become inflamed and blister.  
Also the DMDC has indicated that the military would not have 
kept records of this testing as it was considered routine.  
Thus, the lack of documentation of this event in the 
veteran's military records does not refute his claims.

In addition, the military physical examination reports 
conducted after 1942 are not convincing evidence that the 
veteran did not have scars on his right forearm when he 
separated from the military in February 1946.  In that 
regard, his entrance examination report notes nine scars 
about his body and includes measurements of the scars, none 
of which were on the right forearm.  However, those scars 
were not noted on subsequent examinations so the accuracy of 
later examination as to any scars is questionable at best.  
Thus, a lack of evidence in the post-1942 examination 
reports, including the separation examination report, is not 
conclusive evidence that the veteran did not incur small 
scars on the inside of his right forearm during military 
service.

Based on the facts of the case, the Board finds that the 
evidence is equipoise regarding the etiology of the claimed 
scars and thus concludes that service connection is warranted 
for three small five to eight mm. atrophic hyperpigmented 
scars on the volar aspect of the right forearm.  However, 
there is no medical or lay evidence that has associated any 
other type of disability to the chemical drops on the 
veteran's arm in 1941.  In fact, the veteran himself at his 
hearing in July 1996 denied that any other disorder existed 
associated with this incident.  Thus, the grant of service 
connection is specifically limited to the three small scars 
on the volar aspect of the right forearm.  


ORDER

Entitlement to service connection for three small atrophic 
hyperpigmented scars on the volar aspect of the right forearm 
is granted.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

